TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 27, 2020



                                      NO. 03-19-00363-CV


                                   Michele Shimek, Appellant

                                                 v.

                       Texas Comptroller of Public Accounts, Appellee




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on April 25, 2019. Having

reviewed the record, the Court holds that Michele Shimek has not prosecuted her appeal and did

not comply with an order of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.